DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Kamenetsky, Reg No 44,179 on 06/23/2021.

The application has been amended as follows: 

Claims:
(Currently Amended)  A routing method in a network topology, the network topology including routers in communication with transit routers, the method comprising:
providing, within , the logical hierarchy 
organizing the transit layers in a descending order of subnet mask prefixes so that the transit layer address assigned to a highest transit layer in said descending order is a subnet of each transit layer address assigned to lower transit layers in said descending order;
for each interface between a router and said transit router, defining, in a routing table of said router, a static route based on the transit layer address and a subnet mask prefix of the transit router interfacing with the router; and
if a connection that carries traffic between the router and any said transit router fails, selecting a static route in said routing table as a redundant route for carrying said traffic towards a destination.

(Previously Presented)  The method according to claim 1, wherein, if the connection that carries traffic between the router and any said transit router fails, and the transit router is that of a subnet having a lower transit layer address, further comprising selecting the static route corresponding to that of the transit router of the highest transit layer as a redundant route for carrying said traffic.

(Currently Amended)  The method according to claim 2, wherein the transit router associated with the highest transit layer has a highest subnet mask prefix in said descending order, and the transit router associated with a lowest transit layer in said descending order has the lowest subnet mask prefix in said descending order.

  (Previously Presented)  The method according to claim 1, wherein, for each interface between the router and any said transit router, the routing table of the router further includes the transit layer address and the network address of the transit layer associated with the transit router interfacing with said router.

(Previously Presented)  The method according to claim 4, wherein if said connection that carries traffic between the router and any said transit router fails, further 

(Currently Amended)  A routing device comprising a processor and a memory, said memory containing instructions executable by said processor, the routing device within in a network topology, the network topology including routers in communication with transit routers, and a logical hierarchy, wherein a logical hierarchy defines a plurality of transit layers wherein to each transit layer a transit layer address is assigned and a transit router is assigned, and wherein each transit router has a unique network address, the transit layers are organized in a descending order of subnet mask prefixes so that the transit layer address assigned to the highest transit layer in said descending order is a subnet of each transit layer address assigned to lower transit layers in said descending order; said routing device is operative to: 
for each interface between the routing device and said transit router, define, in a routing table of said transit router or routing device, a static route based on the transit layer address and a subnet mask prefix of the transit router interfacing with the routing device

if a connection that carries traffic between the transit router or routing device and any other said transit router fails, select a static route in said routing table as a redundant route for carrying said traffic towards a destination.

(Previously Presented)  The routing device according to claim 6, wherein, if the connection that carries traffic between the transit router or routing device and any other said transit router fails, and the transit router is that of a subnet having a lower transit layer address, the routing device is further operative to select the static route corresponding to that of the transit router of the highest transit layer as a redundant route for carrying said traffic.

(Currently Amended)  The routing device according to claim 7, wherein the transit router associated with a highest transit layer has the highest subnet mask prefix in said descending order, and the transit router associated with a lowest transit layer in said descending order has the lowest subnet mask prefix in said descending order.

(Currently Amended)  The routing device according to claim 6, wherein, for each interface between the transit router and any other said transit router, the routing table of the transit router or routing device further includes the transit layer address and the network address of the transit layer associated with the transit router interfacing with said routing device 

 (Previously Amended)  The routing device according to claim 9, wherein, if said connection that carries traffic between the routing device or said transit router and any other said transit router fails, the routing device is further operative to remove from the routing table of the router or routing device the network address and the static route associated with the failed connection. 

Examiner’s Comment
Claims 1-10 are allowable over the prior art of record for the reason stated on pp 6-12 of the Applicant’s Arguments/Remarks filed on 02/24/2021.  The 112b rejections have been overcome by the amendments (see Examiner’s Amendment above).  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-10 are allowed.

Prior Art:
US PGPub 2006/0092950 Arregoces teaches on a load distribution for in-bound traffic which is balanced between a redundant pair of aggregation switches using either static host routes, Abstract.  Arregoces teaches on redundant static routes and multiple network 

US Patent 9,419,842 Galliher teaches a distributed switching or routing architecture includes a dynamically configured switching layer. Such a switching layer can be used in a hierarchical distributed routing architecture including multiple logical levels, or layers, for receiving, processing and forwarding data packets between network components, Col 2 ln 1-5.  Galliher teaches on a hierarchical topology for network layers (core, transit, distribution).  Galliher does not teach on multiple transit layers and organizing those layers as recited in the claim:  “a logical hierarchy, wherein a logical hierarchy defines a plurality of transit layers wherein to each transit layer a transit layer address is assigned and a transit router is assigned, and wherein each transit router has a unique network address, the transit layers are organized in a descending order of subnet mask prefixes so that the transit layer address assigned to the highest transit layer in said descending order is a subnet of each transit layer address assigned to lower transit layers in said descending order”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442